   

6P-FL OZOZ/OL/LO NWOS BAD

., United States DisfraeGowPtp0-01210-AHG

i

 

Violation Notice iFinw, 1/2019)
@213| 9718255 Spvackv2 | C#AG

 

 

 

 

YOU ARE CHARGED WITH THE FOLLOWING VIOLATION

 

Thee eres Tee cl tere Crease Chios SPH Pa 1 Sine Coe
\iwor, 1S
oI } 14 Javon eve aoon(a ys)

LUM Mines PLD | oe 343%

 

Oh) hp

 

Cslorse Tacnphon Fecha Barba toe Charge

eve. Horo @ Y

HAZMAT o
re
( ve 206)

 

DEFENDANT INFORKLATIO

 

nid. Hae

CALS BY EZ. AD COLA 4

 

‘Banyogd | ca

 

SPPEARANCE IS REQUIRED APPEARANCE IS OPTIONAL

A 0 Woo Ais chested, you msl
Sper in oot See
ag ingticey

A x H tcs: Th chased ow must pers fhe
ole! colteteral dune or sn: ey of peyote
ee ino See matiuction

4 {uo  doFortaiure Amour
+4350 Pieoessing Fee

PAY THIS AMOUNT AT

www CVD USCOUtS.gor 4 7

 

(39 277) Tetal Collatorn! Dun

 

YOUR COURT DATE

 

[Eft coal appeared cline ed aoe pds mel te Oded phot Apa aS Dy Pall |
~
Coufl Aes Ome
Te

 

a
bel ep sey aT | ee ee Cale ag Foye. 0] eb Pe oe edie oe et |
DraTiee i appaer bo ihe acy af the bere ace n Joon he of! apes cary ee inde
cmalgltg kom

= Cepberniart Sayietore } ;

9 /18255*

Qogina - ve Cos

Document 1 Filed 06/30/20e,RagetHarhaRadecabsef 1

(For Sauence of an areal warrant or summona) " * a

_ whit exercerk my duties as a
low enforsemend officer in the __. Daasttrict of

| state that on 20

 

a ee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The foregoing stadement is based upon:

my personal obsarvation my personal ineastigation
Intonation suphed in ine [rom iy fallow officee's obemnration

Other feolain above)

decane uncer parelty of parry that the information which | heen sal forth abewe and on the

ONVIS BAD

 

Date (mmddyy Officer's Signature

_ able Guse has bern siried ior in asuanoo of a wanant

‘fs
SSE cecurteed an

 

Date (minfddiyyyyl US. Magistrate Jucipe

HALEBAT © Hite rk leethved in incdent: PASS 2 8 or mon passenger veto
COL = Commerce! drives hone, CRB © Corereiecad vareche inevateed in incident
